DETAILED ACTION
This is in response to communication filed on January 5, 2021.
Status of Claims
Claims 1 – 22 are pending, of which claims 1, 9, and 16 are in independent form.

Double Patenting
In light of Applicant’s response to the rejection for nonstatutory double patenting, the rejection is maintained.

Claim Rejections - 35 USC § 101
In light of applicant’s amendments to the claims, the examiner withdraws the previous rejection to claims 16 – 22 under 35 USC 101.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 – 4, 6 – 12, 14 – 19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pechanek et al., U.S. Patent Application 2002/0169813 (hereinafter referred to as Pechanek) in view of Mennemeier et al., U.S. Patent 5,862,067 (hereinafter referred to as Mennemeier).

Referring to claim 1, Pechanek discloses “A processor” (Fig. 1) “comprising: a decoder to decode a first instruction to generate a decoded instruction” (Fig. 1 instruction decode and iVLIW control 107); “a first source register to store a first plurality of packed signed words” (Fig. 5C and [0033] source registers, also [0053] 16-bit signed complex value); “a second source register to store a second plurality of packed signed words” (Fig. 5C and [0033] source registers, also [0053] 16-bit signed complex value); “execution circuitry to execute the decoded instruction” ([0029] execution units to execute multiply accumulate and Fig. 5C), “the execution circuitry comprising: multiplier circuitry to multiply each of a plurality of packed signed words from the first source register with corresponding packed signed words from the second source register to generate a plurality of products responsive to the decoded instruction” (Fig. 5C Xr*Yr and Xi*Yi.  Also, Figs. 8 and 10), “adder circuitry to add the products to generate a first result” (Fig. 5C step 256, left side adder), “and accumulation circuitry to combine the first result with an accumulated result to generate a final result comprising a third plurality of packed signed words, and to write the third plurality of packed signed words or a maximum value to a destination register” (Fig. 5C step 528 and [0033].  Also Figs. 8 and 10).

However, Mennemeier discloses another packed multiply system wherein a first source register “comprising three of more packed signed words” and a second source register “comprising three of more packed signed words” (Figs. 6A-6C along with column 7 lines 43 – 63 first and second operands of signed packed data with four packed signed words each).
Pechanek and Mennemeier are analogous art because they are from the same field of endeavor, which is multiplying of packed signed words.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Pechanek and Mennemeier before him or her, to modify the teachings of Pechanek to include the teachings of Mennemeier so that the source registers contain three or more packed signed words.
The motivation for doing so would have been to provide a means for accomplishing multiply/add operations more efficiently (as stated by Mennemeier in column 5 lines 39 – 45).
Therefore, it would have been obvious to combine Mennemeier with Pechanek to obtain the invention as specified in the instant claim.

As per claim 2, Pechanek discloses “the accumulated result is read from the destination register, the accumulated result comprising a fourth plurality of packed signed words” (Fig. 5C tr read from Rto and accumulation to Rto. Also Figs. 8 and 10).

	As per claim 3, Pechanek discloses “the multiplier circuitry is to perform the multiplications S1A*S2A, S1B*S2B, S1C*S2C, S1D*S2D, S1E*S2E, S1F*S2F, S1G*S2G, and S1H*S2H, to generate the plurality of products, where S1 identifies the first source register, S2 identifies the second source register and A-H identify the packed signed words within the first and second source registers, ordered from lowest to highest data element positions in the first and second source registers” (Fig. 5C Xr*Yr and Xi*Yi.  Also Figs. 8 and 10).
	Pechanek does not appear to explicitly disclose “multiplications S1A*S2A, S1B*S2B, S1C*S2C, S1D*S2D, S1E*S2E, S1F*S2F, S1G*S2G, and S1H*S2H.”
	However, as above, Mennemeier shows “multiplications S1A*S2A, S1B*S2B, S1C*S2C, S1D*S2D” (Figs. 6A-6C A0B0, A1B1, A2B2, A3B3 multiplications).
Further, as learned from In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In this case, it would have been obvious to one of ordinary skill in the art to duplicate the features of Pechanek/Mennemeier so that more data is held in bigger registers and more multiplications are executed.
	This would provide a means for processing more data, more efficiently (as stated by Mennemeier in column 5 lines 39 – 45).
	
As per claim 4, Pechanek does not appear to explicitly disclose “the accumulation circuitry further comprises: saturation circuitry to write the maximum value in the destination register responsive to detecting that a value of the third plurality of packed signed words are above a threshold.”
However, Mennemeier discloses “the accumulation circuitry further comprises: saturation circuitry to write the maximum value in the destination register responsive to detecting that a value of the third plurality of packed signed words are above a threshold” (column 6 lines 4 – 15).
Pechanek and Mennemeier are analogous art because they are from the same field of endeavor, which is multiplying of packed signed words.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Pechanek and Mennemeier before him or her, to modify the teachings of Pechanek to include the teachings of Mennemeier so that the operation can be performed with saturation.
The motivation for doing so would have been to provide a means for avoiding overflow or underflow (as stated by Mennemeier in column 6 lines 4 – 15).
Therefore, it would have been obvious to combine Mennemeier with Pechanek to obtain the invention as specified in the instant claim.

	As per claim 6, Pechanek discloses “instruction fetch circuitry to fetch the first instruction from a system memory or cache” (Fig. 1 and [0025] fetch controller 103 fetching instructions from memory 105).

As per claim 7, Pechanek discloses “the accumulation circuitry comprises one or more accumulation adders to add the first result with the accumulated result to generate the final result” (Fig. 5C "+" and [0033] "added, or accumulated").

	As per claim 8, Pechanek discloses “the decoded instruction comprises a plurality of microoperations to be individually executed by the execution circuitry” ([0026] an instruction decode and VIM controller function unit 107 which receives instructions as dispatched from the SP/PEO's I-Fetch unit 103 and generates the VIM addresses-and-control signals 108 required to access the iVLIWs stored in the VIM).

Referring to claim 9, claim 1 recites the corresponding limitations as that of claim 9.  Therefore, the rejection of claim 1 applies to claim 9. 

Note, claim 10 recites the corresponding limitations of claim 2.  Therefore, the rejection of claim 2 applies to claim 10.

Note, claim 11 recites the corresponding limitations of claim 3.  Therefore, the rejection of claim 3 applies to claim 11.

Note, claim 12 recites the corresponding limitations of claim 4.  Therefore, the rejection of claim 4 applies to claim 12.

Note, claim 14 recites the corresponding limitations of claim 6.  Therefore, the rejection of claim 6 applies to claim 14.

Note, claim 15 recites the corresponding limitations of claim 7.  Therefore, the rejection of claim 7 applies to claim 15.

Referring to claim 16, claim 1 recites the corresponding limitations as that of claim 16.  Therefore, the rejection of claim 1 applies to claim 16. 
Also, Pechanek discloses “A non-transitory machine-readable medium having program code stored thereon which, when executed by a machine, causes the machine to perform the operations of” claim 1 (Fig. 1 and [0024] – [0026] processor with instruction memory and execution units).

Note, claim 17 recites the corresponding limitations of claim 2.  Therefore, the rejection of claim 2 applies to claim 17.

Note, claim 18 recites the corresponding limitations of claim 3.  Therefore, the rejection of claim 3 applies to claim 18.

Note, claim 19 recites the corresponding limitations of claim 4.  Therefore, the rejection of claim 4 applies to claim 19.

Note, claim 22 recites the corresponding limitations of claim 6.  Therefore, the rejection of claim 6 applies to claim 22.

Note, claim 21 recites the corresponding limitations of claim 7.  Therefore, the rejection of claim 7 applies to claim 21.

Claims 5, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pechanek in view of Mennemeier, as applied to claims above, further in view of Simon et al., WIPO Patent Publication WO 2005/013084 (hereinafter referred to as Simon).

As per claim 5, neither Pechanek nor Mennemeier appears to explicitly disclose “the saturation circuitry is to initially store the final result in a temporary storage having a storage size one bit larger than a designated portion of the destination register, the saturation circuitry to detect that the value of the third plurality of packed signed words are above the threshold by detecting that one bit in a bit position greater than the threshold is set to 1.”
However, Simon discloses “the saturation circuitry is to” check a bit at a location “one bit larger than a designated portion of the destination register, the saturation circuitry to detect that the value of the third plurality of packed signed words are above the threshold by detecting that one bit in a bit position greater than the threshold is set to 1” (page 18 lines 33 – page 20 line 14 register holding overflow bits from the MAC, overflow is equal to carryout values of previous (n-1) bit location).

Pechanek, Mennemeier, and Simon are analogous art because they are from the same field of endeavor, which is digital signal processors.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Pechanek, Mennemeier, and Simon before him or her, to modify the teachings of Pechanek and Mennemeier to include the teachings of Simon so that saturation circuitry uses a temporary storage that has one bit larger than a destination register, in order to determine if overflow/saturation occurs. 
The motivation for doing so would have been to provide the result data along with overflow bits so that a simple yes/no (1/0) indication is easily understood to show saturation/overflow or not.  In other words, a simple bit AND or bit mask can show whether a destination register has overflowed.
Therefore, it would have been obvious to combine Simon with Pechanek and Mennemeier to obtain the invention as specified in the instant claim.

Note, claim 13 recites the corresponding limitations of claim 5.  Therefore, the rejection of claim 5 applies to claim 13.

Note, claim 20 recites the corresponding limitations of claim 5.  Therefore, the rejection of claim 5 applies to claim 20.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184